DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
                           Response to Amendment
Amendment received on 11/02/2020 is acknowledged and entered. Claim 6 has been canceled. Claims 1, 5, 8 and 11 have been amended. New claim 12 has been added. Claims 1-5 and 7-12 are currently pending in the application. 
	Claim Rejections under 35 USC § 112 first paragraph have been withdrawn due to the Applicant amendment.
Claim rejections under 35 U.S.C. 103 have been withdrawn due to the Applicant’s amendment.
                                    Preliminary Note
	Examiner brings Applicant’s attention that amendment of 10/05/2020 shows both changes made to the claims as of 10/05/2020 and 7/24/2020 (Please see Advisory Action of 10/08/2020). Clarification is required.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits or speculative applications of the invention. Specifically, Abstract recites (emphasis added): “…providing credit towards their healthcare bills and premiums for living a healthy and active life styles.”  Correction is required.  
                                                         Claim Objections 
	Claims 1-5 and 7-12 are objected to because of the following:
	Claim 1 recites (page 3, last paragraph): ”rewarding, with said computer ad-based offerings module hardware, participants with credit towards the participant’s healthcare bills or premiums, wherein the rewards is configured to motivate participants to live a healthy and active life style”. First, the Specification does not support the limitation of “the rewards is configured”; second, the scope of the words “motivate” and “healthy and active life style” is unclear. Further, the Examiner fails to understand how issuing a credit towards paying healthcare bills can motivate a healthy and/or active life style. For instance, a user receives a credit toward healthcare bill, and uses saved money to buy a meal in a fast food restaurant. The Examiner is not convinced that eating in fast food restaurants constitutes a healthy and/or active life style. Therefore, for the purposes of examination the Examiner understands said recitation as following:   ”rewarding, with said computer ad-based offerings module hardware, participants with credit towards the participant’s healthcare bills or premiums, 
th paragraph): “creating a recycling program for unused medications including the step of rewarding credit to the participant wherein said recycling program is configured to motivate participants to recycle unused medications to local pharmacies,”. The Specification does not support the limitation of “recycling program is configured to motivate”. Thus, for the purposes of examination the Examiner understands said recitation as following: “creating a recycling program for unused medications including the step of rewarding credit to the participant thereby motivating participants to recycle unused medications to local pharmacies”. Same rationale is applied to the remaining independent claims.
	Claim 1 recites (page 4, last step): “distributing credits”, which is confusing. It is unclear which credits are distributed, “ad-based”, “recycle-based”, or both. Same rationale is applied to the remaining independent claims.
	Claim 7 recites (page 7): “…making healthcare related cost information public 
that is configured to create competition within a healthcare industry.” The Specification does not support the recited limitation. Thus, for the purposes of examination the Examiner understands said recitation as following: “…making healthcare related cost information public thereby creating competition within a healthcare industry.”




Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-5 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for processing medical records and targeted advertisements satisfies the requirements of a process (a series of acts). 
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of processing medical records, recycling unused medications, and providing advertising content. The claim recites: 

	storing personal electronic medical records of participants into a healthcare database as a growing list of said personal electronic medical records including personal electronic medical record blocks that are linked together using cryptography, wherein each personal electronic medical record block contains a cryptographic hash of the previous personal electronic medical record block;
	wherein once said personal electronic medical is recorded, said personal electronic medical record in any given block cannot be altered retroactively without alteration of all subsequent personal electronic medical record blocks, which requires consensus of a network majority;
	storing an organ-donor information into said healthcare database as a growing list of said organ-donor information including organ-donor information blocks that are linked together using cryptography, wherein each organ-donor information block contains a cryptographic hash of the previous organ-donor information block; 	
	wherein once said organ-donor information is recorded, said organ-donor information in any given block cannot be altered retroactively without alteration of all subsequent organ-donor information blocks, which requires consensus of a network majority;
	creating an international universal database, wherein said international universal database is configured to connect the organ-donor with a recipient at least nationally or worldwide,
	matching a donated organ to a participant based on the stored electronic medical record of the participant and the organ-donor information;
	determining a location where the organ will be donated based on said matching step; and
	providing a variable-based panel system where a user can manage at least one
of, a doctor’s appointment said electronic medical record, healthcare insurance, hospital visits, medications, arid pharmacy, wherein said variable-based panel is configured to be locked with an assigned ID and Social Security Number;
	providing advertising content, with a computer ad-based offerings module hardware, at least partially based on successful consumption of the advertising content as indicated by a completion of a survey by the participant and return of same to a private-party advertiser, wherein the participant earns credit in return from consumption of the advertising content;
	rewarding, with said computer ad-based offerings module hardware, participants with credit towards the participant’s healthcare bills or premiums, wherein the rewards is configured to motivate participants to live a healthy and active life style;
	coordinating where an organ of said organ-donor will be donated based on said matching step, the participant medical records, and organ-donor information;
	tracking a shipment of the donated organ based on said facilitating step and the stored participant medical record; 
	said tracking step comprises tracking an organ pick-up location and a delivery of the organ to a destination location; 
	creating a recycling program for unused medications including the step of rewarding credit to the participant wherein said recycling program is configured to motivate participants to recycle unused medications to local pharmacies, and 
	distributing credits in which at least a portion of the credit is distributed to multiple entities including the user, the medical insurer, the pharmacy, and governmental health agencies, wherein the user’s portion of credit is recorded in a virtual bank of credits to be selectably used on medical bills and services to support said healthy and active lifestyle.
providing; storing; matching; determining; displaying; rewarding; coordinating; tracking, motivating and distributing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “providing”; “storing”; etc.”) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language storing and matching steps in the context of this claim encompasses a practitioner trying mentally to figure out which information about available organs from donors corresponds to patient’s needs based on the patient’s medical records. 
Similarly, rewarding and creating steps represent pure mental activity, such an administrator/practitioner offers rewards to patients if they return unused medications. And providing advertising content and purchasing a medication represent basic commercial interactions. 
	Regarding the use of blockchain technology, the Examiner respectfully points out that the blockchain algorithm is like the algorithm for converting binary-coded decimal numerals into pure binary form in Benson, and the mathematical formula for computing “alarm limits” in a catalytic conversion process in Flook. It uses a peer-to-peer network using proof-of-work to record a public history of transactions, and is nothing more than arranging and executing the transfer of some value between parties based on Step 2B below. 
	Same rationale is applied to “machine learning” techniques, which is nothing more than running software representing a mathematical model based on sample data on a generic computer, and, also, is old and well known technique. (See: the Specification, [0061]). There is no indication in the claims or Specification that the claimed invention improves the machine learning technology; the Specification briefly mention said technology without any indication of improving it, or using said technology in innovative way. Further, regarding “obtains information input”, and “compare data of a user to a database of images” limitations, - in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.” The Court explained that ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Thus, mental processes, e.g., extracting and comparing data, as implied by machine learning technology, remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalkv. Benson, [409 U.S. 63 (1972)].”).
	Thus, aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes.  And the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
	(It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring organs related information presented to a user based on, e.g., user medical data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction. See, also: Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014), Formulation and trading of risk management contracts; In re Maucorps, 609 F.2d 481, 203 U.S.P.Q. 812 (CCPA 1979), Computer Systems for Optimizing Sales Organizations and Activities; diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams; optimizing drug therapeutic efficacy for treatment of immune-mediated gastrointestinal disorders in Mayo Collaborative Svcs. v. Prometheus Labs. 566 U.S._, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012); assessing the risk of a major adverse cardiac event in patients in Cleveland Clinic Foundation). All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.")).  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the providing; storing; matching; determining; displaying; rewarding; coordinating; tracking, motivating and distributing steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	As per the providing data; storing and outputting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend Step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the providing; storing; matching; determining; displaying; rewarding; coordinating; tracking, motivating and distributing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The providing; storing and outputting steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, comparing information and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional hardware including communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a 
Specifically, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

	Further, regarding the use of the blockchain technology, the blockchain algorithm is already “well known in the art” given that Satoshi Nakamoto published a paper via the Cryptography Mailing List titled “Bitcoin: A Peer-to-Peer Electronic Cash System.” In October 31, 2008. In it, he describes blockchain as “[a] purely peer-to-peer version of electronic cash [that] would allow online payments to be sent directly from one party to another without going through a financial institution.” Among the eight references cited in the paper, the oldest dates back to 1957 and references algorithms. And there is no indication in the claims or Specification regarding any improvement in blockchain technology, there is no indication of improvement of a machine or operation of the machine; the claims merely utilize an existing well-known blockchain technology for verifying and recording data. Same rationale is applied to “machine learning” techniques, which is nothing more than running software representing a mathematical model based on sample data on a generic computer, and, also, is old and well known technique. (See: the Specification, [0061]).
Thus, the background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Similar to In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams), the recited functions require obtaining data or patient information, and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972).”
Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the Versata, p. 53; Ultramerical, pp. 11-12.
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing storing, matching, recycling, advertising and purchasing are not depend on each other, and, as a whole, represent a list of possible applications for which said system can be utilized.
Thus, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the steps of identifying do not improve the functioning computers itself, including of the processor(s) or the network elements; there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of rewarding participants for the return of unused medications is not technological, but “business solution”, or “entrepreneurial.” Therefore, 
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of providing; storing; matching; determining; displaying; rewarding; coordinating; tracking, motivating and distributing merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   
Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field (including a blockchain technology and/or machine learning techniques); do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “providing a blockchain-based software program, stored in a non-transitory computer-readable storage digital medium and at least partially executed by one or more processors of a computer-based system” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. Dependent claims 2-4 and 11 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-4 and 11 are also directed to non-statutory subject matter. 
Because Applicant’s computer-readable storage medium claims 5, 7 and 12, and apparatus claims 8-10 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

Allowable Subject Matter
Claims 1-5 and 7-12 would be allowable if rewritten to overcome claim rejections under 35 USC § 101, and all formal requirements as stated in the current Office action. 

                                     Reasons for Allowance
The best prior art of record, Eberting et al. in view of Kohli et al., further in view of Greenwald et al. and further in view of Bedi, while disclosing various aspect of the claimed invention, do not anticipate or render obvious the specific combination of the inventive features as recited in independent claims.
Response to Arguments
Applicant’s argument with respect to claims rejections under 35 USC 112 and 103 are moot because said rejections have been withdrawn.
Applicant's arguments with respect to claims rejections under 35 USC 101, filed 10/05/2020, have been fully considered but they are not persuasive. 

Applicant argues that, similar to Example 42, claims at issue are patent eligible.
           The Examiner respectfully disagrees with Applicant’s assertion. Example 42, 
claim 1 (Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07; Example 42– 
Method for Transmission of Notifications When Medical Records Are Updated), 
discloses an embodiment where formatting represents a specific improvement over 
prior art systems by allowing remote users to share information in real time in a 
standardized format regardless of the format in which the information was input by the
user; and Example 42, claim 2 recites the formatting as a basic step, which is integral
for distributing data on the selected communication network, and merely describes
the concept of distributing a media message in a computer environment.

	Contrary to Example 42, claim 1, the claims of the current application do not recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In fact, the claims at issue completely silent regarding any reformatting of data at all. Similar to Example 42, claim 2, the claims of the current application merely describe how to generally “apply” the concept of receiving, extracting and comparing information in a computer environment. The claimed computer 

Applicant further argues: “the machine learning also integrates to a practical application because the system obtains information input by 1) a user, 2) the healthcare professional, 3) medical information sources. The system uses things like images to compare symptoms and data of a user to a database of images to determine the likely diagnosis. This cannot realistically be done within a human mind because there are thousands or millions of variations in data that need to be taken into consideration, which a person could not identify as the machine learning does, further, machine learning uses real-time learning that is constantly changing its database of knowledge.”
	The Examiner respectfully disagrees. First, there is no indication in the claims or Specification that the claimed invention improves the machine learning technology; quite contrary, the Specification briefly mention said technology without any indication of improving it, or using said technology in innovative way. Second, regarding “obtains information input”, and “compare data of a user to a database of images” limitations, - in Content Extraction & Transmission LLC v. Wells Fargo Bank, National Ass’n, Nos. 13-1588,-1589, 14-1112, -1687 (Fed. Cir. Dec. 23, 2014) the Federal Circuit affirmed that such limitations were generally directed to “the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory.” The Court explained that ”[t]he concept of data collection, recognition, and storage is undisputedly well-known,” and noted that “humans have always performed these functions.” Id. The Court then rejected CET’s argument that the claims were patent eligible because they required hardware to perform functions that humans cannot, such as processing and recognizing the stream of bits output by the scanner. Comparing the asserted claims to “the computer-implemented claims in Alice,” the Court concluded that the claims were “drawn to the basic concept of data recognition and storage,” even though they recited a scanner. Id. at 8. Thus, mental processes, e.g., extracting and comparing data, as recited in claim 1, remain 
unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalkv. Benson, [409 U.S. 63 (1972)].”).










Conclusion

Further, the prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/02/2021